Exhibit 10.01

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (“Termination Agreement”) is made as of the
31st day of May, 2002 by and between EOP-NEW ENGLAND EXECUTIVE PARK, L.L.C., a
Delaware limited liability company (“Landlord”) and ZAMBA CORPORATION, a
Delaware corporation (“Tenant”).

 

RECITALS:

 

A.                                   Landlord and Tenant are parties to that
certain lease dated May 31, 2000 (the “Lease”) relating to approximately 11,049
rentable square feet, known as suite number 120 (the “Premises”) located on the
1st floor of the building commonly known as New England Executive Park –
Building No. 15, located at Fifteen New England Executive Park – Burlington,
Massachusetts  01803 (the “Building”), all as more particularly described in the
Lease.

 

B.                                     The Term is scheduled to expire on June
30, 2005 (the “Stated Termination Date”), and Tenant desires to terminate the
Lease prior to the Stated Termination Date.  Landlord has agreed to such
termination on the terms and conditions contained in this Termination Agreement.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Effective as of May 15, 2002 (the
“Early Termination Date”) and subject to the agreements, representations,
warranties and indemnities contained in this Termination Agreement, including,
without limitation, payment of the Termination Fee described in Section 6 below,
the Lease shall terminate and the Term of the Lease shall expire with the same
force and effect as if the Term was, by the provisions thereof, fixed to expire
on the Early Termination Date.

 

2.                                       Effective as of the Early Termination
Date, Tenant remises, releases, quitclaims and surrenders to Landlord, its
successors and assigns, the Lease and all of the estate and rights of Tenant in
and to the Lease and the Premises, and Tenant forever releases and discharges
Landlord from any and all claims, demands or causes of action whatsoever against
Landlord or its successors and assigns arising out of or in connection with the
Premises or the Lease and forever releases and discharges Landlord from any
obligations to be observed or performed by Landlord under the Lease after the
Early Termination Date.

 

3.                                       Subject to the agreements,
representations, warranties and indemnities contained in this Termination
Agreement, Landlord agrees to accept the surrender of the Lease and the Premises
from and after the Early Termination Date and, effective as of the Early
Termination Date, forever releases and discharges Tenant from any obligations to
be observed and performed by Tenant under the Lease after the Early Termination
Date, provided that Tenant has satisfied, performed and fulfilled all of the
agreements set forth in this Termination Agreement, including, without
limitation, the payment of the Termination Fee described in Section 6 below, and
further provided that each of the representations and warranties set forth in
Section 5 below are true and correct.

 

4.                                       On or prior to the Early Termination
Date, Tenant shall:

 

(a)                                  Fulfill all covenants and obligations of
Tenant under the Lease applicable to the period prior to and including the Early
Termination Date.

 

(b)                                 Completely vacate and surrender the Premises
to Landlord in accordance with the terms of the Lease.  Without limitation,
Tenant shall leave the Premises in a broom-clean condition and free of all
movable furniture and equipment and shall deliver the keys to the Premises to
Landlord or Landlord’s designee. Notwithstanding anything to the contrary
contained herein, Landlord and Tenant hereby agree that the furniture, equipment
and furnishings described on the attached Exhibit A (the “Equipment”) shall
remain in the Premises following the Early Termination Date, provided, however,
in no event shall the Equipment include any furniture, equipment or furnishings
which are leased, and not owned

 

--------------------------------------------------------------------------------


 

by Tenant. By execution of this Termination Agreement, Tenant hereby quitclaims
and transfers to Landlord one hundred percent (100%) of any right, claim or
ownership interest that Tenant now or may hereafter have with respect to the
Equipment.

 

5.                                       Tenant represents and warrants that
(a) Tenant is the rightful owner of all of the Tenant’s interest in the Lease;
(b) Tenant has not made any disposition, assignment, sublease, or conveyance of
the Lease or Tenant’s interest therein; (c) Tenant has no knowledge of any fact
or circumstance which would give rise to any claim, demand, obligation,
liability, action or cause of action arising out of or in connection with
Tenant’s occupancy of the Premises; (d) no other person or entity has an
interest in the Lease, collateral or otherwise; and (e) there are no outstanding
contracts for the supply of labor or material and no work has been done or is
being done in, to or about the Premises which has not been fully paid for and
for which appropriate waivers of mechanic’s liens have not been obtained.  The
foregoing representation and warranty shall be deemed to be remade by Tenant in
full as of the Early Termination Date.

 

6.                                       Landlord and Tenant hereby acknowledge
and agree that, following the application of the Security Deposit, as of May 15,
2002, Tenant was in default of the Lease as the result of the non-payment of
Base Rent and Additional Rent in an amount equal to $20,902.91 (the
“Arrearage”).  Notwithstanding anything to the contrary contained herein or in
the Lease, Tenant and Landlord hereby acknowledge and agree that Landlord has
applied the Security Deposit (in the amount of $48,000.00) that Landlord was
holding pursuant to Article VI of the Lease against past due amounts of Rent. 
Therefore, within 1 day following the execution of this Termination Agreement,
Tenant shall pay to Landlord, by wire transfer of immediately available funds to
an account designated by Landlord, the sum of $140,000.00 (the “Termination
Fee”).  Landlord and Tenant hereby acknowledge and agree that Landlord shall be
permitted to apply a portion of the Termination Fee in an amount equal to
$20,902.91 against the Arrearage.  The payment of the entire Termination Fee in
the manner described above shall be a condition precedent to this Termination
Agreement.

 

7.                                       Section XIV of the Lease shall survive
the termination of the Lease pursuant to this Termination Agreement.

 

8.                                       Each signatory of this Termination
Agreement represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting.

 

9.                                       This Termination Agreement shall be
binding upon and inure to the benefit of Landlord and Tenant and their
respective successors, assigns and related entities.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and

year first above written.

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

EOP-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware limited liability company

 

 

 

By:

EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member

 

 

 

 

By:

Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner

 

 

/s/ Bobbi Constantine

 

 

By:

/s/ Maryann G. Suydam

 

 

 

Name (print):  Bobbi Constantine

 

Name:

Maryann G. Suydam

 

 

 

 

 

Title:

Senior Vice President Boston Region

 

 

 

 

Name (print):

 

 

 

 

 

WITNESS/ATTEST:

TENANT:

 

 

 

ZAMBA CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Michael H. Carrel

 

/s/ Ian Nemerov

 

 

 

Name:

Michael H. Carrel

Name (print) :  Ian Nemerov

 

 

Title:

CFO

/s/ Mari Ann Baden

 

 

 

 

Name (print):  Mari Ann Baden

 

 

3

--------------------------------------------------------------------------------